Exhibit DRAFT DISTRIBUTION LICENSE AGREEMENT THIS AGREEMENT is entered into as of by and between: William Leigh Media Group whose address is 3008 Country Clare Road, Greensboro, NC27407USA, Tel: 336-253-6667, email: spmitchem@aol.com, Contact: Steve P. Mitchem ("Licensor") (“Distributor”) Subject to timely payment of all moneys due Licensor and Distributor's due performance of all other terms of this Agreement, Licensor licenses exclusively to Distributor, and Distributor accepts from Licensor, the following Pictures in the following Territories on all the terms and conditions of this Agreement. This Agreement consists of the following parts:Deal Terms being (the Basic License Deal Terms, Financial Deal Terms and Delivery Deal Terms), the AFMA International Multiple Rights License Standard Distribution Terms and Conditions. All parts of the Agreement will be interpreted together to form one Agreement.Where not defined where they first appear, words used in this Agreement are otherwise defined in the Standard Terms and Conditions under the Schedule of Definitions or in accordance with industry customs. Where either party is an agent for a principal, that party represents and warrants to the other that it has full authority to execute this Agreement on behalf of its principal and that its principal will be bound by its term. DEAL TERMS As used in the Agreement, the following terms shall have the meanings indicated: PICTURES:HIP-HOP NATION (40 episodes x 1/2 hr) RIGHTS GRANTED:Home Video Rights (VHS, DVD & VOD only) All other rights of any sort or nature are reserved to Licensor, including but not limited to all forms of Television, Internet, Airlines, Ships at Sea, Soundtrack CD/Merchandising and any others not specifically outlined herein (“Reserved Rights”).The Reserved Rights are EXCLUDED from this contract and are therefore not licensed to Distributor. TERM: Number of years: 5 years Start date: End date: TERRITORY(S): AUTHORIZED LANGUAGE(S): (dubbed or sub-titled) MINIMUM GUARANTEE: $Net USD MATERIAL COSTS: (episodes on each 90 master) ( Digital Beta 90 Min Tapes) Net USD (Digital Beta 30 Min Tape) Net USD TOTAL DUE: $Net USD No withholding tax shall be withheld PAYMENT SCHEDULE: 20% of the Minimum Guarantee ($) plus Material Costs ($) due upon execution of the long form agreement, no later than ($) Net USD. 80% balance of the Minimum Guarantee due no later than ($)Net USD Hip-Hop Nation Page 2 DELIVERY SCHEDULE: Licensor shall deliver the materials within 7 days from receipt of deposit payment. Distributor shall provide Licensor with its courier account number and be liable for all shipping and import charges. MATERIALS: 1) Digital Betacam NTSC
